Filed Pursuant to Rule 424(b)(3) File Number. 333-143847 TELANETIX, INC. 2,528,563 SHARES OF COMMON STOCK This prospectus is part of a registration statement of Telanetix, Inc. filed with the Securities and Exchange Commission.This prospectus relates solely to the offer and sale by the selling stockholders identified in this prospectus of up to 2,528,563 shares of our common stock.The shares offered in this prospectus consist of: · 540,000 shares of our common stock issued in consideration of services; · 84,405 shares of our common stock issued or issuable upon conversion of interest for the period July 1, 2007 to December 31, 2008 on the senior convertible debentures purchased in our December 2006 private placement; · 1,203,118 shares of our common stock issued upon conversion of the principal amount of the senior convertible debentures purchased in our February 2007 private placement; · 401,040 shares of our common stock issuable upon exercise of warrants issued to purchasers of the senior convertible debentures we sold in our February 2007 private placement; and · 300,000 shares of our common stock issuable upon exercise of warrants issued to two investors in private placements in March and July 2005. The shares being registered were sold to individuals and institutions in private placement transactions that were exempt from registration pursuant to Section4(2)of the Securities Act of 1933. We will not receive any proceeds from the resale of shares of our common stock. We will, however, receive proceeds in connection with the exercise of the warrants referred to above to the extent the exercise price of such warrants is paid with cash. The selling stockholders may sell common stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. Our common stock is listed on the OTC Bulletin Board under the symbol "TNXI". The last reported sales price per share of our common stock, as reported by the OTC Bulletin Board on October 26, 2007 was $3.65. Investing in our common stock involves a high degree of risk. See "Risk Factors" beginning on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus isOctober 30, 2007. Table of Contents TABLE OF CONTENTS Page NOTE REGARDING FORWARD-LOOKING STATEMENTS 1 PROSPECTUS SUMMARY 1 RISK FACTORS 6 USE OF PROCEEDS 14 DETERMINATION OF OFFERING PRICE 14 MARKET FOR COMMON STOCK AND RELATED STOCKHOLDER MATTERS 14 SELLING STOCKHOLDERS 15 PLAN OF DISTRIBUTION 22 DESCRIPTION OF BUSINESS 23 DESCRIPTION OF PROPERTY 27 LEGAL PROCEEDINGS 27 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 27 MANAGEMENT 41 EXECUTIVE COMPENSATION 43 CERTAIN RELATIONSHIPS AND RELATED-PARTY TRANSACTIONS 44 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 45 DESCRIPTION OF SECURITIES 47 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 48 LEGAL MATTERS 48 EXPERTS 49 INTEREST OF NAMED EXPERTS AND COUNSEL 49 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 49 WHERE YOU CAN FIND MORE INFORMATION 49 INDEX TO FINANCIAL STATEMENTS 50 WE HAVE NOT AUTHORIZED ANY DEALER, SALESPERSON OR OTHER PERSON TO GIVE ANY INFORMATION OR REPRESENT ANYTHING NOT CONTAINED IN THIS PROSPECTUS. YOU SHOULD NOT RELY ON ANY UNAUTHORIZED INFORMATION. THIS PROSPECTUS DOES NOT OFFER TO SELL OR BUY ANY SHARES IN ANY JURISDICTION IN WHICH IT IS UNLAWFUL. THE INFORMATION IN THIS PROSPECTUS IS CURRENT AS OF THE DATE ON THE COVER. i Table of Contents NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus includes forward-looking statements. Forward-looking statements are those that predict or describe future events or trends and that do not relate solely to historical matters. You can generally identify forward-looking statements as statements containing the words "believe," "expect," "will," "anticipate," "intend," "estimate," "project," "plan," "assume" or other similar expressions, or negatives of those expressions, although not all forward-looking statements contain these identifying words. All statements contained or incorporated by reference in this prospectus regarding our future strategy, future operations, projected financial position, estimated future revenues, projected costs, future prospects, the future of our industries and results that might be obtained by pursuing management's current plans and objectives are forward-looking statements. You should not place undue reliance on our forward-looking statements because the matters they describe are subject to known and unknown risks, uncertainties and other unpredictable factors, many of which are beyond our control. Our forward-looking statements are based on the information currently available to us and speak only as of the date on the cover of this prospectus, or, in the case of forward-looking statements in documents incorporated by reference, as of the date of the date of the filing of the document that includes the statement. New risks and uncertainties arise from time to time, and it is impossible for us to predict these matters or how they may affect us. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such difference might be significant and materially adverse to our security holders. We do not undertake and specifically decline any obligation to update any forward-looking statements or to publicly announce the results of any revisions to any statements to reflect new information or future events or developments. We have identified some of the important factors that could cause future events to differ from our current expectations and they are described in this prospectus under the caption "Risk Factors," above, and elsewhere in this prospectus which you should review carefully. Please consider our forward-looking statements in light of those risks as you read this prospectus. PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in our securities. Before making an investment decision, you should read this entire prospectus carefully, including the "Risk Factors" section, the financial statements and the notes to the financial statements that appear elsewhere in this prospectus. As used in this prospectus, the terms "we", "us", "our", and the "Company" means Telanetix, Inc., a Delaware corporation. Our Business We develop and market high end videoconferencing solutions that enable users to interact in a fully immersive real-time videoconferencing environment that integrates audio, video, and data from multiple locations.Our videoconferencing systems can be designed, built-out and installed with a variety of components to meet the application needs of the customer.We market our videoconferencing solutions under the name Digital Presence™.We completed the development of our initial videoconferencing solution and commenced initial product sales in 2005.Historically, our revenues have been derived from the sale of videoconferencing products and related services. Effective April 1, 2007, we acquired all of the membership interests in AVS Installation Limited Liability Company and Union Labor Force One Limited Liability Company (together, "AVS").AVS provides integration, consultation and implementation services for customers desiring audio-visual and videoconferencing systems and products.AVS was one of our channel partners who distributed our videoconferencing systems and related services in New York, New Jersey and nearby regions of the United States.The operations of AVS as our wholly-owned subsidiary have remained the same as they did before the acquisition except that we no longer have a channel partner relationship with AVS.AVS continues to distribute and integrate our videoconferencing systems as well as third party products. Effective September 14, 2007, we acquired AccessLine Holdings, Inc.AccessLine is a Bellevue, Washington-based provider of hosted VoIP services to the small-and-medium business marketplace.AccessLine's product and service offerings include VoIP phone lines and systems, conference calling, online fax services, toll free numbers, follow-me numbers, unified messaging and virtual reception.AccessLine continues to operate its business in substantially the same manner as such business was operated before the acquisition. Our principal executive offices are located at 6197 Cornerstone Court E, Suite 108, San Diego, CA 92121.Our telephone number is (858)362-2250.We maintain a website at www.telanetix.com. Information found on our website is not part of this prospectus. 1 Table of Contents Recent Financings December 2006 Private Placement.On December 28, 2006, we entered into a securities purchase agreement with four unaffiliated institutional investors for the sale of original issue discount 6% convertible debentures and common stock purchase warrants.We refer to this transaction as our December 2006 Private Placement.In this transaction we issued an aggregate of $3.66 million principal amount of debentures at an original issue discount of 12.5% and warrants to purchase an aggregate of 949,907 shares of our common stock.This transaction resulted in net proceeds to us of $3.09 million. The warrants are five year warrants to purchase shares of our common stock at a price of $1.69 per share, subject to adjustment, including full-ratchet anti-dilution protection.As of September 25, 2007, warrants to purchase 410,000 shares of our common stock have been exercised. In this prospectus we may refer to the debentures we issued in our December 2006 Private Placement as our December debentures.The following summarizes the terms of our December debentures and is qualified by reference to a copy of the debenture which is filed as an exhibit to the registration statement of which this prospectus is a part: · Term.The debentures are due and payable on December 31, 2008. · Interest.Interest accrues at the rate of 6% per annum and is payable quarterly on April 1, July 1, October 1, and December 1, commencing on April 1, 2007. · Monthly Principal Payments.Monthly principal payments equal to 1/18th of the principal amount due under each debenture began July 1, 2007 and continues through December 31, 2008.However, as a result of conversions of a portion of the principal amount of the debentures by the holders thereof, no monthly principal payment is due under any of these debentures until February 1, 2008. · Payments of Principal and Interest.We have the right to pay interest and monthly principal payments in cash, or upon notice to the holders and compliance with certain equity conditions, including having a currently effective registration statement covering the shares of common stock issuable upon conversion of the debentures, we can pay all or a portion of any such payment in common stock valued at a price equal to the lesser of the then effective conversion price (initially $1.54) or 85% of the average of the volume weighted average price, or VWAP, per share as reported on Bloomberg for our common stock for the 10 consecutive trading days immediately prior to the applicable payment date. · Early Redemption.We have the option to redeem the debentures before their maturity by payment in cash of 120% of the then outstanding principal amount plus accrued interest and other charges.To redeem the debentures we must meet certain equity conditions, including having a currently effective registration statement covering the shares of common stock issuable upon conversion of the debentures.The payment of the debentures would occur on the 10th day following the date we gave the holders notice of our intent to redeem the debentures.We agreed to honor any notices of conversion that we receive from a holder before the date we pay off the debentures. · Voluntary Conversion by Holder.The debentures are convertible at anytime at the discretion of the holder at a conversion price per share of $1.54, subject to adjustment including full-ratchet, anti-dilution protection, and subject to a cap on the beneficial ownership of our shares of common stock by the holder and its affiliates following such conversion.See "SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT," below for more information regarding the beneficial ownership caps. · Forced Conversion.Subject to compliance with certain equity conditions, including having a currently effective registration statement covering the shares of common stock issuable upon conversion of the debentures and subject to the applicable cap on the beneficial ownership of our shares of common stock by the holder and its affiliates following such conversion, we also have the right to force conversion if the average of the VWAP for our common stock exceeds 200% of the then effective conversion price for 20 trading days out of a consecutive 30 trading day period. The debentures impose certain covenants on us, including restrictions against incurring additional indebtedness, creating any liens on our property, amending our certificate of incorporation or bylaws, redeeming or paying dividends on shares of our outstanding common stock, and entering into certain related party transactions.The debentures define certain events of default, including without limitation failure to make a payment obligation, failure to observe other covenants of the debenture or related agreements (subject to applicable cure periods), breach of representation or warranty, bankruptcy, default under another significant contract or credit obligation, delisting of our common stock, a change in control, failure to secure and maintain an effective registration statement covering the resale of the common stock underlying the debentures and the warrants, or failure to deliver share certificates in a timely manner.In the event of default, the holders of the debentures have the right to accelerate all amounts outstanding under the debenture and demand payment of a mandatory default amount equal to 130% of the amount outstanding plus accrued interest and expenses. 2 Table of Contents In connection with our December 2006 Private Placement, we also entered into a registration rights agreement with the institutional investors, pursuant to which we agreed to file a registration statement covering the resale of the shares of common stock that may be issued to such investors upon the conversion of the debentures, payment in kind, and the exercise of the related warrants.We have filed the registration statement to register all such shares and it was declared effective by the SEC on May 17, 2007.We agreed to maintain the effectiveness of the registration statement (subject to certain limitations) for such period of time until the holders can sell the underlying common stock without volume restrictions under Rule 144(k) of the Securities Act of 1933, or the "Securities Act."If we fail to maintain the effectiveness of the registration statement, we are required to pay to each investor, as partial liquidated damages, cash equal to 2% of the aggregate purchase price paid by such investor for any securities purchased in our December 2006 Private Placement and then held by such investor, and shall pay to such investor such amount for each subsequent 30-day period, up to a maximum aggregate liquidated damages amount of 10% of the aggregate purchase price paid by such investor in our December 2006 Private Placement. In addition, the investors have a right to participate in up to 100% of any debt or equity financing we propose to undertake through the date that is the 12 month anniversary of the effectiveness of the registration statement that we must file to register for re-sale the shares of our common stock related to our February 2007 Private Placement, discussed below. February 2007 Private Placement.On February 12, 2007, we entered into a second securities purchase agreement with the investors from our December 2006 Private Placement.We refer to this transaction as our February 2007 Private Placement, and we refer to our December 2006 Private Placement and our February 2007 Private Placement, together, as our December/February Private Placements.In our February 2007 Private Placement we sold an additional $1.54 million face amount of debentures and warrants to purchase an additional aggregate of 401,040 shares of our common stock.This transaction resulted in net proceeds to us of $1.31 million. We used the proceeds from our February 2007 Private Placement to repay in full a $1.3 million note payable to one of our stockholders.This note was payable on demand, unsecured and carried a 6% interest rate.We also made a $9,492 payment to cover all accrued interest on this note.All amounts due and owing and all obligations under this stockholder note have been satisfied in full and this note has been terminated. In this prospectus we may refer to the debentures we issued in our February 2007 Private Placement as our February debentures. In July and August 2007, the holders of our February debentures elected to convert the entire principal amount of the debentures into shares of our common stock.The conversion price was $1.54 per share resulting in us issuing 1,002,598 unregistered shares of common stock upon such conversion (all of which are registered for re-sale under this prospectus).As a result of these conversions, we no longer have any payment obligations under these debentures.We issued an additional 200,520 unregistered shares of our common stock to the holders of these debentures as an inducement for the early conversion and acceptance of unregistered shares (all of which are registered for re-sale under this prospectus). The warrants we issued in our February 2007 Private Placement, none of which have been exercised to date, are substantially identical to the warrants we issued in our December 2006 Private Placement. We also entered into a registration rights with the investors in our February 2007 Private Placement, pursuant to which we agreed to file a second separate registration statement covering the resale of the shares of common stock that may be issued to the investors upon the conversion of the debentures, payment in kind, and the exercise of the warrants issued in our February 2007 Private Placement.This prospectus is a part of that registration statement.This registration rights agreement otherwise contains terms substantially similar to the registration rights agreement we entered into in connection with our December 2006 Private Placement. August 2007 Series A Private Placement.On August 30, 2007, we entered into a securities purchase agreement with five institutional investors, pursuant to which we issued an aggregate of 13,000 shares of our Series A Convertible Preferred Stock, or our "Series A Stock," at a purchase price of $1,000 per share, along with five year warrants to purchase 1,758,008 shares of our common at a price of $4.20 per share, subject to adjustment, including full-ratchet anti-dilution protection.We refer to this transaction as our Series A Private Placement. Our Series A Private Placement resulted in net proceeds to us of $12.3 million, after deducting fees and expenses. We applied a portion of the net proceeds to the acquisition of AccessLine Holdings, Inc., and applied the balance for working capital and general corporate purposes.Kaufman Bros., L.P. acted as our advisor in connection with the transaction and received a fee of $650,000 in connection with its services. 3 Table of Contents The following summarizes the terms of our Series A Stock and is qualified by reference to the complete certificate of designation for our Series A Stock, which is filed as an exhibit to the registration statement of which this prospectus is a part: · Stated Value. The stated value of each share is $1,000, subject to increase if we are unable to pay any dividend payment when due, if we do not achieve aggregate revenues of at least $30 million during the four fiscal quarters beginning on October 1, 2007 and ending on September 30, 2008, or if on or before March 31, 2008, our common stock is not listed on a major trading market or exchange other than the OTC Bulletin Board. · Dividends. Our Series A Stock accrues cumulative dividends at a rate of 5.7% per annum through the third anniversary of the date they were issued, 18% per annum thereafter, payable semi-annually on January 1 and July 1, beginning on January 1, 2008. The dividend rate decreases to zero percent if at any time we are able to force the holders to convert the Series A Stock into shares of our common stock but such conversion does not occur because of caps on the holders beneficial ownership of our common stock. We may pay the dividends in cash or with shares of our common stock provided that we meet certain equity conditions, including having a currently effective registration statement covering the shares of common stock so issued. If we pay dividends with shares of our common stock, the shares issued for such purpose will be valued at 85% of the average of the VWAPs for the 20 consecutive trading days immediately before the applicable dividend payment date. If we are unable to make a dividend payment in cash and the equity conditions are not met, the holder may elect to waive the equity conditions requirement and receive shares of our common stock or elect to have the dividends accrue to the next dividend payment date or accreted to, and increase, the outstanding stated value. · Conversion. The Series A Stock is convertible by the holders thereof at any time into a number of shares of common stock equal to the quotient obtained by dividing the then stated value by the then applicable conversion price (currently, $2.81). Anytime after the later of the (i) 90th day following the effective date of a registration statement covering the shares of common stock issuable upon conversion of the Series A Stock and (ii) the date our common stock is listed for trading on a major trading market or exchange other than the OTC Bulletin Board, we may force conversion if the VWAP for our common stock exceeds 250% of the then effective conversion price for 10 consecutive trading days. Any forced conversion is subject to our meeting certain equity conditions including having an effective registration statement and is subject to a 4.99% cap on the beneficial ownership of our shares of common stock by the holder and its affiliates following such conversion. · Voting Rights. Generally, our Series A Stock has no voting rights. However, we cannot take certain actions without the consent of a majority of the then outstanding holders of the Series A Stock, including, issuing additional securities senior to or on par with the Series A Stock, amending our certificate of incorporation or by-laws in any manner adverse to the rights of the Series A Stock, or adversely changing the rights of the Series A Stock. · Other Rights. The Series A Stock has liquidation rights in preference over junior securities, including common stock, and has certain anti-dilution protection. August 2007 Debt Private Placement.On August 30, 2007, we entered into another securities purchase agreement with the same five institutional investors that invested in our Series A Private Placement, pursuant to which we issued original issue discount 6.0% senior secured convertible debentures in the aggregate principal amount of $8.00 million (issued at an original issue discount of 12.5%), along with five year warrants to purchase 826,190 shares of our common stock at a price of $4.20 per share, subject to adjustment, including full-ratchet anti-dilution protection.We refer to this transaction as our August 2007 Debt Private Placement and together with our Series A Private Placement as our August 2007 Private Placement. Our August 2007 Debt Private Placement resulted in net proceeds to us of $6.64 million, after deducting fees and expenses. We applied a portion of the net proceeds to the acquisition of AccessLine Holdings, Inc., and applied the balance for working capital and general corporate purposes. Kaufman Bros., L.P. acted as our advisor in connection with the transaction and received a fee of $350,000 in connection with its services. In this prospectus we may refer to the debentures we issued in our August 2007 Debt Private Placement as our August debentures.The terms of our August debentures are substantially identical to our December debentures except as follows: · Term. The debentures are due and payable on June 30, 2009. · Monthly Principal Payments. Monthly principal payments begin December 1, 2007 and continue through June 30, 2009. · Conversion Price.The conversion price per shares is $3.68, subject to adjustment including full ratchet, anti-dilution protection. · Security. The debentures are secured by all of our assets under the terms of a security agreement we and our subsidiaries entered into with the investors. Each of our subsidiaries also entered into guarantees in favor of the investors, pursuant to which each subsidiary guaranteed the complete payment and performance by us of our obligations under the debentures and related agreements. The summary above is qualified by reference to a copy of the debentures which is filed as an exhibit to the registration statement of which this prospectus is a part. 4 Table of Contents We also entered into a registration rights agreement with the investors from our August 2007 Private Placement, pursuant to which we agreed to file a registration statement covering the resale of the shares of common stock that may be issued upon the conversion and exercise of the securities we issued in our August 2007 Private Placement. We agreed to maintain the effectiveness of that registration statement (subject to certain limitations) for a period of time until the holders can sell the underlying common stock without volume restrictions under Rule 144(k) of the Securities Act. If the registration statement is not declared effective by an agreed to date, or if we fail to maintain the effectiveness of the registration statement, we are required to pay to each investor, as partial liquidated damages, cash equal to 1.0% of the aggregate purchase price paid by such investor for the securities purchased in the financing and then held by such investor, and must pay to such investor 2.0% for each subsequent 30-day period that the default remains uncured. The Offering Shares of our common stock offered for re-sale by the selling stockholders pursuant to this prospectus 2,528,563 shares(1) Percent of our outstanding common stock represented by the shares being offered for re-sale by the selling stockholders as of September 25, 2007 10.96% Common stock to be outstanding after the offering 24,384,767 shares (2) Proceeds to the Company All of the net proceeds from the sale of our common stock covered by this prospectus will be received by the selling stockholders who offer and sell shares of our common stock. We will not receive any proceeds from the sale of our common stock offered by the selling stockholders, although we will receive proceeds from the exercise of the warrants held by the selling stockholders to the extent the exercise price for such warrants is paid with cash (3). The proceeds we would receive if the exercise price of all the warrants were paid with cash would be approximately $1,162,758.These proceeds, if any, will be used for general corporate purposes. However we cannot assure you that the exercise price of any of these warrants will be paid with cash. The total dollar value of the shares of our common stock being registered for resale $5,710,504(4) OTC Bulletin Board Symbol TNXI (1) Consists of 1,743,118 shares of common stock currently outstanding, 1,203,118 of which were issued upon conversion of our February debentures; 401,040 shares of common stock issuable upon exercise of warrants issued in our February 2007 Private Placement; 84,405 shares of common stock issued or issuable upon conversion of interest for the period July 1, 2007 to December 31, 2008 on our December debentures; and 300,000 shares of common stock issuable upon exercise of warrants issued to purchasers in a March 2005 and July 2005 private placement. (2) Unless the context indicates otherwise, all share and per-share information in this prospectus is based on 23,066,915 shares of our common stock outstanding as of September 25, 2007. Shares of common stock to be outstanding after this offering assumes that all shares registered under this prospectus are sold by the selling stockholders, and that the exercise price of all warrants held by the selling stockholders is paid with cash. Unless the context indicates otherwise, all other share and per-share information in this prospectus assumes no exercise of warrants or other rights to acquire our common stock outstanding as of September 25, 2007, other than the warrants covering the shares of common stock registered hereunder. (3) Substantially all of the warrants contain a cashless exercise provision whereby each holder, at its option, may exercise the warrant by surrender and cancellation of a portion of the shares of our common stock issuable upon the exercise of the warrant based on the difference between the then current market price of our common stock and the exercise price of the warrant.However, cashless exercise of the warrants we issued in our February 2007 Private Placement can only be effected on or after February 12, 2008 and only if there is no effective registration statement covering the resale of the shares underlying such warrants.If a holder of a warrant elects to exercise its warrant on a cashless basis, we would not receive any proceeds from such exercise but instead would issue fewer shares of our common stock. (4) Determined by multiplying the number of shares of common stock being registered by the market price for our common stock on the dates such common stock or the securities convertible or exercisable into our common stock were purchased from us. 5 Table of Contents RISK FACTORS Investment in our common stock involves a high degree of risk. You should carefully consider the risks described below together with all of the other information included in this prospectus before making an investment decision. If any of the following risks actually occur, our business, financial condition or results of operations could suffer. In that case, the market price of our common stock could decline, and you may lose all or part of your investment. Risks Related To Our Financial Condition We have a limited operating history, have experienced significant expenditures related to funding our initial product development, and are currently carrying a net loss.If our business model is not successful, or if we are unable to generate sufficient revenue to offset our start-up expenditures, we may not become profitable, and the value of your investment may decline. We have a limited operating history from which to evaluate our business and prospects.We incurred a net loss of $6.66 million for the six months ended June 30, 2007 and $3.12 million for the year ended December 31, 2006.We have an accumulated deficit of $16.67 million and a stockholders' deficit of $4.44 million at June 30, 2007.We cannot assure you that our future planned operations will be implemented successfully or that we will ever have profits.Furthermore, we are experiencing the initial costs and uncertainties of a young operating company, including start-up expenditures, unforeseen costs and difficulties, complications, and delays, all of which must be resolved and/or paid without the benefit of a predictable revenue stream.We cannot be sure that we will be successful in meeting these challenges and addressing these risks and uncertainties.If we are unable to do so, our business will not be successful. Our auditors have expressed substantial doubt regarding our ability to continue as a going concern. As of the date of our most recent audit, which included the fiscal years ended December 31, 2006 and December 31, 2005, we had not generated sufficient revenues to meet our cash flow needs.As a result, our auditors have expressed substantial doubt about our ability to continue as a going concern.Although we have generated revenue, we are still operating at a net loss, and may continue to incur losses for a period of time.We incurred a net loss of $6.66 million for the six months ended June 30, 2007 and $3.12 million for the year ended December 31, 2006.We cannot assure you that we will be able to obtain sufficient funds from our operating or financing activities to support our continued operations.If we cannot continue as a going concern, we may need to substantially revise our business plan or cease operations, which may reduce or negate the value of your investment. The sale of the shares of our common stock acquired in private placements could cause the price of our common stock to decline. In our December/February Private Placements, in the aggregate, we issued a total of $5.2 million principal amount of convertible debentures and warrants to purchase 1,350,947 shares of our common stock.In our August 2007 Private Placement we issued 13,000 shares of our Series A Stock, $8.00 million principal amount of convertible debentures and warrants to purchase 2,584,198 shares of our common stock.In connection with our acquisition of AccessLine, we issued 3,939,565 shares of our common stock, and may issue up to an additional 2,500,000 shares upon the achievement of certain future financial objectives.See "PROSPECTUS SUMMARY—Recent Financings," above, and "Management's Discussion and Analysis of Financial Condition and Results of Operation—Overview," below.We have agreed to register for resale by the investors the shares of common stock issuable upon the conversion of the debentures and Series A Stock and the exercise of the warrants we issued in our December/February Private Placements and our August 2007 Private Placements, as well as the shares of common stock we issued in connection with our acquisition of AccessLine.The conversion or exercise into our common stock and the registration of that common stock could result in a substantial increase in the number of shares in our public float.Depending upon market liquidity at the time a resale of our common stock is made by the investors in such private placements, such sale could cause the trading price of our common stock to decline.In addition, the sale of a substantial number of shares of our common stock, or anticipation of such sales, could make it more difficult for us to sell equity or equity-related securities in the future at a time and at a price that we might otherwise wish to effect sales. 6 Table of Contents We have significant indebtedness and agreed to certain restrictions as a result of our recent private placement of convertible debentures. We incurred $13.2 million in principal amount of indebtedness as a result of the issuance of the debentures in our December/February Private Placements and our August 2007 Private Placement, the principal balance of which is $9.95 million as of September 25, 2007.The debentures carry substantial covenants that impose significant restrictions on us, including restrictions against incurring additional indebtedness, creating any liens on our property, amending our certificate of incorporation or bylaws, redeeming or paying dividends on shares of our outstanding common stock, and entering into certain related party transactions.The debentures also carry substantial covenants that impose significant requirements on us, including, among others, requirements that: · we pay interest and other charges on the debentures; · we use the proceeds from the sale of the debentures only for permitted purposes; · while the debentures are outstanding, if we issue equity or equity linked securities at a price lower than the conversion price of the debentures, then the conversion price of the debentures will be reduced to the same price of the equity or equity linked securities so issued; · we keep reserved out of our authorized shares of common stock sufficient shares to satisfy our obligation to issue shares on conversion of the debentures and the exercise of the related warrants issued in connection with the sale of the debentures; · we must file a registration statement with the SEC registering the shares of common stock issuable upon the conversion of the debentures and the exercise of the related warrants on a timely basis, and it must be declared effective within a certain period of time, or else we are required to pay to each investor partial liquidated damages as explained under "PROSPECTUS SUMMARY—Recent Financings," above; and · we may not, directly or indirectly, redeem, purchase or otherwise acquire any capital stock or set aside any monies for such redemption, purchase or other acquisition. Our ability to comply with these provisions may be affected by changes in our business condition or results of our operations, or other events beyond our control.The breach of any of these covenants could result in a default under the debentures, permitting the holders thereof to accelerate the maturity of the debentures and demand repayment in full.Such actions by such holders could impair our ability to operate or cause us to seek bankruptcy protection. Certain covenants we agreed to in connection with the debentures may impair our ability to issue additional debt or equity. Our December debentures and our August debentures impose significant covenants on us, some of which may impair our ability to issue additional debt or equity, if necessary.For example, the investors in our August 2007 Private Placement have the right to participate in any financing we undertake through the date that is the 12 month anniversary of the effectiveness of the registration statement we agreed to file for the re-sale of our shares of common stock issuable upon conversion and exercise of the securities we issued in our August 2007 Private Placement. If we pay interest or principal on the debentures in shares of common stock when our stock price is low, the holders thereof have the ability to negatively affect our stock price and to create a greater dilution to our stockholders. We have the right to pay interest and monthly principal payments in cash, or upon notice to the holders and compliance with certain equity conditions, including having a currently effective registration statement covering the shares of common stock issuable upon conversion of the debentures, we can pay all or a portion of any such payment in common stock valued at a price equal to the lesser of the then effective conversion price or 85% of the average of the VWAP per share as reported on Bloomberg for our common stock for the 10 consecutive trading days immediately prior to the applicable payment date.To the extent that we pay principal or interest in common stock during a period when our common stock price is low, such investor will receive a larger number of shares of our common stock as a result of the conversion, which such investor could sell at high volumes to drive the VWAP downward.Downward pressure on the price of our common stock from consecutive conversions could result in the investors receiving payment on the debentures at successively lower conversion rates, thereby causing a successively greater dilution of our stockholders, and causing a downward spiraling affect on the price of our stock (a so-called "death spiral").Further, to the extent that conversion of the debenture requires us to issue more shares of common stock, we are obligated to register the additional shares of stock under a new registration statement. Our failure to secure registration of the common stock could result in substantial liquidated damages. Under the terms of the registration rights agreements we entered into with the investors in connection with our December/February Private Placements, we agreed to file two separate registration statements covering the resale of the shares of common stock underlying the securities we sold in such private placements, and to maintain the effectiveness of the registration statements (subject to certain limitations) for a period of time until the holders can sell the underlying common stock without volume restrictions under Rule 144(k) of the Securities Act.If the registration statement of which this prospectus is a part is not declared effective within an agreed to time period, or if we fail to maintain the effectiveness of either of the registration statements, we are required to pay to the investors partial liquidated damages as explained under "PROSPECTUS SUMMARY—Recent Financings," above. 7 Table of Contents We also entered into registration rights agreements with the investors from our August 2007 Private Placement and the holders that received shares of our common stock in connection with our AccessLine acquisition that contain terms substantially identical to those discussed above.If those registration statements are not declared effective by the SEC by an agreed to date, or if we fail to maintain the effectiveness of either of the registration statements, we are also required to pay partial liquidated damages as explained under "PROSPECTUS SUMMARY—Recent Financings," above. Our failure to repay the debentures could result in substantial penalties against us, and legal action which could substantially impair our operations. The debentures we issued require monthly principal payments equal to 1/18th of the principal amount due under each debenture.Such payments began July 1, 2007 and continue through December 31, 2008 with respect to our December debentures.Such payments begin on December 1, 2007 and continue through June 30, 2009 with respect to our August debentures.The debentures accrue interest at the rate of 6% per annum, payable quarterly and on each monthly principal payment.We have the right to pay interest and monthly principal payments in cash, or upon notice to the holders and compliance with certain equity conditions, we can pay all or a portion of any such payment in common stock.See "SELLING STOCKHOLDERS—Payment of Debentures; Conversion," below.To repay the debentures in cash, we will be required to use our limited working capital or raise additional funds.If we are unable to repay the debentures when required, either in cash or in common stock, the holders could commence legal action against us.Any such action could impose significant costs on us and require us to curtail or cease operations. In addition, the debentures define certain events of default, including without limitation failure to make a payment obligation, failure to observe other covenants of the debenture or related agreements (subject to applicable cure periods), breach of representation or warranty, bankruptcy, default under another significant contract or credit obligation, delisting of our common stock, a change in control, failure secure and maintain an effective registration statement covering the resale of the common stock underlying the debentures and the warrants, or failure to deliver share certificates in a timely manner. In the event of default, which is not cured within specified grace periods, the holders of the debentures have the right to accelerate all amounts outstanding under the debentures and demand payment of a mandatory default amount equal to 130% of the amount outstanding under the debenture, plus accrued interest and expenses.If we were unable to repay the mandatory default amount when required, the holders could commence legal action against us.Any such action could impose significant costs on us and require us to curtail or cease operations. If we need additional financing in the future and are required to issue securities which are priced at less than the conversion price of our convertible debentures or the exercise price of warrants sold in our recent private placements, it will result in additional dilution. In recent private placements, we have issued Series A Stock and debentures convertible into, and warrants to purchase, shares of our common stock.Both our Series A Stock, the debentures and the warrants contain provisions that will require us to reduce the conversion price and exercise price, as the case may be, if we issue additional securities while our Series A Stock, the debentures or warrants are outstanding which contain purchase prices, conversion prices or exercise prices less than the conversion price of our Series A Stock or the debentures or the exercise price of the warrants.If this were to occur, current investors, other than the investors in our recent private placements would sustain material dilution in their ownership interest. The market price of our securities could be adversely affected by sales of registered and restricted securities. Actual sales or the prospect of future sales of shares of our common stock under Rule 144 may have a depressive effect upon the price of, and market for, our common stock.As of September 25, 2007, 23,066,915 shares of our common stock were issued and outstanding. 11,318,958 of these shares are "restricted securities" and under some circumstances may, in the future, be under a registration under the Securities Act or in compliance with Rule 144 adopted under the Securities Act.In general, under Rule 144, subject to the satisfaction of other conditions, a person who has beneficially owned restricted shares of common stock for at least one year is entitled to sell, within any three month period, a number of shares that: · does not exceed the greater of 1% of the total number of outstanding shares of the same class; or · if the common stock is quoted on NASDAQ or a stock exchange, the average weekly trading volume during the four calendar weeks immediately preceding the sale. 8 Table of Contents A person who presently is not and who has not been one of our affiliates for at least three months immediately preceding a sale and who has beneficially owned the shares of common stock for at least two years is entitled to sell these shares under Rule 144 without regard to any of the volume limitations described above.We cannot predict what effect, if any, that sales of shares of common stock, or the availability of these shares for sale, will have on the market prices prevailing from time to time.Nevertheless, the possibility that substantial amounts of common stock may be sold in the public market may adversely effect prevailing prices for our common stock and could impair our ability to raise capital in the future through the sale of equity securities. In addition to the 11,318,958 shares of "restricted securities" that were issued and outstanding as of September 25, 2007, an aggregate of 19,551,449 shares of common stock that have been issued or will be issuable upon the conversion and exercise of outstanding debentures, preferred stock and warrants are or will be registered for resale in registration statements, not including shares of common stock issuable upon conversion of interest accruedon the debentures.The additional overhang represented by these registered and to-be registered securities could also have a depressive effect on the public trading price of our common stock. Risks Related to Our Business We face competition from much larger and well-established companies. We face competition in the videoconferencing industry and in the VoIP telephony industry from much larger and well-established companies.These companies have or may have greater financial resources, production, sales, marketing, engineering and other capabilities with which to develop, manufacture, market and sell their products, and more experience in research and development than we have.In addition, other established or new companies may develop or market products competitive with, or superior to, our products.We cannot assure you that our competitors will not succeed in developing or marketing technologies or products that are more effective or commercially attractive than our products or that would render our products and services obsolete.Our success will depend in large part on our ability to maintain a competitive position with our products. Lower than expected market acceptance of our products or services would negatively impact our business. We have yet to establish significant customer acceptance of our products or services.End-users will not begin to use our products or services unless they determine that our products and services are reliable, cost-effective and an effective means of communication.For some end-users, our products and services are a major capital purchase and purchase decisions are greatly influenced by senior management who are subject to increasing pressures to reduce costs.These and other factors may affect the rate and level of market acceptance of our products, including: · our products price relative to competing products or alternative means of communication; · effectiveness of our sales and marketing efforts; · capital equipment budgets of our targeted end-users; · perception by our targeted end-users of our systems' reliability, efficacy and benefits compared to competing technologies; · willingness of our targeted end-users to adopt new technologies; and · development of new products and technologies by our competitors. If our products and services do not achieve market acceptance, our ability to achieve any level of profitability would be harmed and our stock price would decline. We may encounter difficulties in integrating acquired products, technologies or businesses, which could adversely affect our business. We recently acquired products and/or assets from each of AVS and AccessLine, and may in the future acquire technology, products or businesses related to our current or future business. We have limited experience in acquisition activities and may have to devote substantial time and resources to the integration and operation of our newly acquired business or any future acquisitions. Further, these past and potential acquisitions entail risks, uncertainties and potential disruptions to our business. For example, we may not be able to successfully integrate an acquired company's operations, technologies, products and services, information systems or personnel into our business. Further, businesses we acquire, such as the hosted VoIP business we acquired from AccessLine, may not provide the intended complementary fit with our existing business.An acquisition may further strain our existing financial and managerial controls, and divert management's attention away from our other business concerns.There may also be unanticipated costs and liabilities associated with an acquisition that could adversely affect our operating results. 9 Table of Contents If we do not effectively manage our growth, our business may be significantly harmed. We recently acquired each of AVS and AccessLine with their attendant operations, systems and employees.To implement our business strategy, we expect continued growth in our employee and infrastructure requirements, particularly as we expand our engineering, sales and marketing capacities.To manage our growth, we must integrate and augment our operational and financial systems, hire and train additional qualified personnel, and expand our marketing and distribution capabilities.We cannot be certain that our personnel, systems, procedures and internal controls will be adequate to support our future operations.If we cannot manage our growth effectively, our business will suffer. Price competition would negatively impact our business. Our profitability could be negatively affected in the future as a result of competitive price pressures in the sale of videoconferencing and IP telephony systems, which could cause us to reduce the price of our systems.Any such reduction could have an adverse impact on our product margins and profitability. The sales cycle for our videoconferencing system can be long and unpredictable. Selling our products and services often requires several customer meetings and demonstrations and the time from introduction to sale of our videoconferencing system can take months as end-users educate themselves on the benefits of products and services.Our quarterly revenues and operating results depend upon the timing of orders received during a given quarter and the shipment and recognition of resulting revenue during each quarter, each of which is extremely difficult to forecast. The high unit price of our system, as well as other factors may contribute to substantial fluctuations in our operating results and stock price. Because of a relatively high unit price of our system, and the relatively small number of units sold each quarter, each sale of our system can represent a significant component of our revenue for a particular quarter.Therefore, if we do not sell one of our systems when anticipated, our operating results may vary significantly and our stock price may be materially harmed.These fluctuations and other potential fluctuations mean that you should not rely upon our operating results in any particular period as an indication of future performance.In particular, factors which may contribute to these fluctuations may include: · timing of when we are able to recognize revenue associated with sales of our system, which varies depending upon the terms of the applicable sales and service contracts; · timing and level of expenditures associated with new product development activities; · timing of the announcement, introduction and delivery of new products or product upgrades by us or by our competitors; · timing and level of expenditures associated with expansion of sales and marketing activities such as trade shows and our overall operations; and · changes in a customer's financial condition. These factors are difficult to forecast and may contribute to substantial fluctuations in our quarterly revenues and substantial variation from our projections, particularly during the periods in which our sales volume is low.Any failure to meet investor expectations regarding our operating results may cause our stock price to decline. We may experience delays in product introductions and our products may contain defects which could seriously harm our results of operations. We may experience delays in the introduction of new products and enhancements.Delays in product or enhancement release dates, whether caused by factors such as unforeseen technology issues or otherwise, could negatively impact our sales revenue in the relevant period.In addition, we may terminate new product or enhancement development efforts prior to any introduction of a new product or enhancement.Any delays for new product offerings currently under development or any product defect issues or product recalls could adversely affect the market acceptance of our products, our ability to compete effectively in the market, and our reputation, and therefore, could lead to decreased product sales and could seriously harm our results of operations. 10 Table of Contents Risks Relating to Our Industry We face risks associated with our products and product development, including new product introductions and transitions. The videoconferencing industry is characterized by rapidly changing technology, such as the recent demand for high definition video technology, evolving industry standards and frequent new product introductions, which may result in products that are superior to ours.If we are unable to anticipate or keep pace with changes in the marketplace and the direction of technological innovation and customer demands, our products may become less useful or obsolete and our operating results will suffer.To compete successfully, we will need to continue to demonstrate the advantages of our products and services over alternative products and technologies, and convince end users of the advantages of our products and services. The success of all our products and services depends on several factors, including proper new product definition, product cost, timely completion and introduction of new products, proper positioning of new products in relation to our total product portfolio and their relative pricing, differentiation of new products from those of our competitors, and market acceptance of these products.Additionally, properly addressing the complexities associated with compatibility issues, channel partner and sales force training, technical and sales support, as well as field support, are also factors that may affect our success. Because the communications industry is characterized by competing intellectual property, we may be sued for violating the intellectual property rights of others. The videoconferencing and VoIP telephony industries are susceptible to litigation over patent and other intellectual property rights.Determining whether a product infringes a patent involves complex legal and factual issues, and the outcome of patent litigation actions is often uncertain.We have not conducted an extensive search of patents issued to third parties, and no assurance can be given that third party patents containing claims covering our products, parts of our products, technology or methods do not exist, have not been filed, or could not be filed or issued. In the event that we become subject to a patent infringement or other intellectual property lawsuit and if the relevant patents or other intellectual property were upheld as valid and enforceable and we were found to infringe or violate the terms of a license to which we are a party, we could be prevented from selling our products unless we could obtain a license or were able to redesign the product to avoid infringement.If we were unable to obtain a license or successfully redesign our system, we might be prevented from selling our system.If there is an allegation or determination that we have infringed the intellectual property rights of a competitor or other person, we may be required to pay damages, or a settlement or ongoing royalties.In these circumstances, we may be unable to sell our products at competitive prices or at all, our business and operating results could be harmed and our stock price may decline. Risks Related to the Market for Our Common Stock We may experience significant fluctuations in the market price of our common stock. The market price of our common stock may experience significant fluctuations.These fluctuations may be unrelated or out of proportion to our operating performance, and could harm our stock price.Any negative change in the public's perception of the prospects of companies that employ similar technology or sell into similar markets could also depress our stock price, regardless ofour actual results. The market price of our common stock may be significantly affected by a variety of factors, including: · the announcement of new products, product enhancements, new services or service enhancements by us or our competitors; · announcements of strategic alliances or significant agreements by us or by our competitors; · technological innovations by us or our competitors; · quarterly variations in our results of operations; · acquisition of one of our competitors by a significantly larger company; · general market conditions or market conditions specific to technology industries; · sales of large blocks of our common stock; and · domestic and international macroeconomic factors. 11 Table of Contents Our board of directors has the right to issue additional shares of common stock or preferred stock, without stockholder consent, which could have the effect of creating substantial dilution or impeding or discouraging a takeover transaction. Pursuant to our certificate of incorporation, our board of directors may issue additional shares of common or preferred stock as it did in our August 2007 Series A Private Placement.Any additional issuance of common stock or the issuance of preferred stock could have the effect of impeding or discouraging the acquisition of control of us by means of a merger, tender offer, proxy contest or otherwise, including a transaction in which our stockholders would receive a premium over the market price for their shares, and thereby protects the continuity of our management.Specifically, if in the due exercise of its fiduciary obligations, our board of directors was to determine that a takeover proposal was not in the best interest of the Company or our stockholders, shares could be issued by our board of directors without stockholder approval in one or more transactions that might prevent or render more difficult or costly the completion of the takeover by: · diluting the voting or other rights of the proposed acquirer or insurgent stockholder group; · putting a substantial voting block in institutional or other hands that might undertake to support the incumbent board of directors; or · effecting an acquisition that might complicate or preclude the takeover. If the holders of our outstanding convertible securities convert or exercise such securities into common stock, we will issue up to 15,076,072 shares, which will materially dilute the voting power of our currently outstanding common stock and possibly result in a change of control of our company. As of September 25, 2007, we had 23,066,915 shares of common stock outstanding.As of September 25, 2007, we also have Series A Stock that convert into 4,626,335 shares of common stock (assuming conversion at the current conversion price of $2.81), debentures which convert into 3,440,296 shares of common stock (assuming conversion at their respective current conversion price and assuming payment of all accrued interest in cash), warrants which are exercisable for 3,837,929 shares of common stock and stock options exercisable for 3,171,512 shares of common stock.The conversion price and exercise price, respectively, of the securities we issued in our recent private placements is subject to adjustment.If such conversion price or exercise price is adjusted, this would lead to the issuance of additional shares upon conversion or exercise, as applicable.If the holders of our Series A Stock, debentures, warrants, and stock options convert or exercise their securities into common stock, it will materially dilute the voting power of our outstanding common stock and may result in a change of control of our company. An investment in our company may be diluted in the future as a result of the issuance of additional securities, the conversion of debentures, or the exercise of options or warrants. To raise additional capital to fund our business plan, we may issue additional shares of common stock or securities convertible, exchangeable or exercisable into common stock from time to time, which, as further explained in the risk factor above, could result in substantial dilution to current stockholders.The issuance of additional debt securities would result in increased expenses and could result in covenants that would restrict our operations.No arrangements for any such offering exist, and no assurance can be given concerning the terms of any future offering or that we will be successful in issuing common stock or other securities at all.If adequate funds are not available, we may not be able to continue our operations or implement our planned additional research and development activities, any of which would adversely affect our results of operations and financial condition. We may be the subject of securities class action litigation due to future stock price volatility. In the past, when the market price of a stock has been volatile, holders of that stock have often instituted securities class action litigation against the company that issued the stock.If any of our stockholders brought a lawsuit against us, we could incur substantial costs defending the lawsuit.The lawsuit could also divert the time and attention of our management. We have never paid dividends on our capital stock, and we do not anticipate paying any cash dividends in the foreseeable future. We have paid no cash dividends on any of our classes of capital stock to date.In addition, we are currently restricted from paying any dividends on our common stock under the terms of our outstanding debentures.Even absent such restriction, we currently intend to retain our future earnings, if any, to fund the development and growth of our business.In addition, the terms of any future debt or credit facility, if any, may preclude us from paying dividends.As a result, capital appreciation, if any, of our common stock will be your sole source of gain for the foreseeable future. 12 Table of Contents Because we will be required to comply with the internal control attestation provisions of Section 404 of the Sarbanes-Oxley Act of 2002 beginning for the fiscal year ended December 31, 2007, our compliance with the SEC's rules concerning internal controls will be costly, time-consuming and difficult for us. The Sarbanes-Oxley Act of 2002, or "SOX," that became law in July 2002 requires changes in some of our corporate governance, public disclosure and compliance practices.Currently, the SEC's rules under Section 404 of SOX will require us to have our management attest to the adequacy of our internal controls in our annual report on Form 10-KSB for the year ended December 31, 2007.No member of our management has any experience in complying with Section 404.Furthermore, we have been advised by our independent registered public accounting firm that we will be required to make substantial changes to our internal controls in order for our management to be able to attest that as of December 31, 2007, our internal controls are effective.Larger public companies which have been required to comply with Section 404 have encountered significant expenses, both from diversion of management time and attention, the acquisition of new computer software, the employing of additional personnel and training and third party internal controls consultants.While our business is not as sophisticated or complex as these larger companies, we anticipate it will be time-consuming, costly and difficult for us to develop and implement the internal controls necessary for our management to attest that our internal controls are effective as of December 31, 2007.We may need to hire additional financial reporting and internal controls personnel, acquire software and retain a third party consultant during 2007.If our management is unable to attest that our internal controls are effective as of December 31, 2007, investors may react by selling our stock and causing its price to fall. Our common stock is traded on the OTC Bulletin Board, which may be detrimental to investors. Our common stock is currently traded on the OTC Bulletin Board.Stocks traded on the OTC Bulletin Board generally have limited trading volume and exhibit a wide spread between the bid/ask quotation.Accordingly, you may not be able to sell your shares quickly or at the market price if trading in our stock is not active. Our directors, executive officers and 5% stockholders beneficially own approximately 29.90% of our outstanding common stock, which could limit your ability to influence the outcome of key transactions, including changes of control. As of September 25, 2007, our directors, executive officers, and holders of 5% or more of our outstanding common stock, beneficially own, in the aggregate, approximately 29.90% of our outstanding common stock.As a result, a small number of shareholders will have voting control and would be able to control the election of directors and the approval of significant corporate transactions.This concentration of ownership may also delay, deter or prevent a change of control of our company and will make some transactions more difficult or impossible without the support of these shareholders. Our common stock is subject to penny stock rules. Our common stock is subject to Rule 15g-1 through 15g-9 under the Securities Exchange Act of 1934, as amended, or the "Exchange Act," which imposes certain sales practice requirements on broker-dealers which sell our common stock to persons other than established customers and "accredited investors" (generally, individuals with a net worth in excess of $1,000,000 or annual incomes exceeding $200,000 (or $300,000 together with their spouse)).For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to the sale.This rule adversely affects the ability of broker-dealers to sell our common stock and purchasers of our common stock to sell their shares of such common stock.Additionally, our common stock is subject to the SEC regulations for "penny stock."Penny stock includes any non-NASDAQ equity security that has a market price of less than $5.00 per share, subject to certain exceptions.The regulations require that prior to any non-exempt buy/sell transaction in a penny stock, a disclosure schedule set forth by the SEC relating to the penny stock market must be delivered to the purchaser of such penny stock.This disclosure must include the amount of commissions payable to both the broker-dealer and the registered representative and current price quotations for the common stock.The regulations also require that monthly statements be sent to holders of penny stock which disclose recent price information for the penny stock and information of the limited market for penny stocks.These requirements adversely affect the market liquidity of our common stock. 13 Table of Contents USE OF PROCEEDS This prospectus covers 2,528,563 shares of our common stock, which may be sold from time to time by the selling stockholders. We will not receive any part of the proceeds from the sale of common stock by the selling stockholders. We will, however, receive proceeds from the exercise of warrants to purchase 701,040 shares of our common stock held by the selling stockholders to the extent the exercise price of such warrants is paid with cash.If the exercise price of all such warrants is paid with cash, we would receive approximately $1,162,758.We will use the proceeds from the exercise of these warrants, if any, for general corporate purposes.A substantial number of the warrants contain a cashless exercise provision whereby each holder, at its option, may exercise the warrant by surrender and cancellation of a portion of the shares of our common stock issuable upon the exercise of the warrant based on the difference between the then current market price of our common stock and the exercise price of the warrant.However, cashless exercise of the warrants we issued in our February 2007 Private Placement can only be effected on or after February 12, 2008 and only if there is no effective registration statement covering the resale of the shares underlying such warrants.If a holder of a warrant elects to exercise its warrant on a cashless basis, we would not receive any proceeds from such exercise but instead would issue fewer shares of our common stock. DETERMINATION OF OFFERING PRICE The selling stockholders may offer and sell the shares of common stock covered by this prospectus at prevailing market prices or privately negotiated prices. See "Plan of Distribution." MARKET FOR COMMON STOCK AND RELATED STOCKHOLDER MATTERS Our common stock trades publicly on the OTC Bulletin Board under the symbol "TNXI".The OTC Bulletin Board is a regulated quotation service that displays real-time quotes, last-sale prices and volume information in over-the-counter equity securities.The OTC Bulletin Board securities are traded by a community of market makers that enter quotes and trade reports.This market is extremely limited and any prices quoted may not be a reliable indication of the value of our common stock. Our stock began trading on the OTC Bulletin Board on April 17, 2006.The following table sets forth the high and low bid prices per share of our common stock by the OTC Bulletin Board for the periods indicated as reported on the OTC Bulletin Board. For the year ended December 31, 2007 High Low Third Quarter (through September 25, 2007) $ 5.08 $ 2.75 Second Quarter $ 7.39 $ 4.60 First Quarter $ 5.76 $ 1.16 For the year ended December 31, 2006 High Low Fourth Quarter $ 1.55 $ 0.80 Third Quarter $ 2.25 $ 1.10 Second Quarter (beginning April 17, 2006) $ 3.25 $ 1.70 The quotes represent inter-dealer prices, without adjustment for retail mark-up, markdown or commission and may not represent actual transactions.The trading volume of our securities fluctuates and may be limited during certain periods.As a result of these volume fluctuations, the liquidity of an investment in our securities may be adversely affected. Holders of Record As of September 25, 2007, 23,066,915 shares of our common stock were issued and outstanding, and held by approximately 128 stockholders of record. 14 Table of Contents Transfer Agent Our transfer agent is Empire Stock Transfer, Inc., 2470 St. Rose Parkway, Suite 304, Henderson, Nevada 89074. Dividends We have never declared or paid any cash dividends on our common stock.For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock.In addition, we are restricted from paying any dividends on our common stock under the terms of our December debentures and August debentures.Any future determination to pay dividends will be at the discretion of our board of directors. Securities Authorized for Issuance under Equity Compensation Plans The table below sets forth information as of December 31, 2006, with respect to compensation plans under which our common stock is authorized for issuance.The only compensation plan under with our common stock is authorized for issuance is our 2005 Equity Incentive Plan, which was approved by our stockholders. Number of securities to be issued upon exercise of outstanding options Weighted-average exercise price of outstanding options Number of securities remaining available for future issuance under equity compensation plans 3,351,512 $0.30 1,348,488 SELLING STOCKHOLDERS We are registering 2,528,563 shares of our common stock to be offered for re-sale by the selling stockholders pursuant to this prospectus.The shares were acquired, or are acquirable upon exercise of securities acquired, by the selling stockholders from us in the three private placements discussed below.See also "PROSPECTUS SUMMARY—Recent Financings," above.In connection with these private placements, we agreed to file a registration statement with the SEC to register the selling stockholders' re-sale of those shares.This prospectus is a part of that registration statement. In March 2005, we granted warrants to purchase 50,000 shares of our common stock at $1.25 per share to each of William Corbett and Michael Jacks, which expire, if not exercised, on March 31, 2008.In July 2005, we sold additional warrants to purchase up to 100,000 shares of our common stock at $1.80 per share to each of Messrs. Corbett and Jacks for a total of $10,000. These warrants expire, if not exercised, on June 30, 2008.Accordingly, each of Messrs. Corbett and Jacks hold warrants to purchase up to 150,000 shares of our common stock, all of which may be offered for re-sale pursuant to this prospectus. On August 14, 2006, we entered into an independent consulting agreement for investors' communication and public relations services with Salzwedel Financial Communications.Pursuant to terms of that agreement, we issued an aggregate of 540,000 shares of our common stock to Salzwedel Financial Communications in exchange for services provided thereunder. In our February 2007 Private Placement, we issued an aggregate of $1.54 million face principal amount of debentures at an original issue discount of 12.5% and warrants to purchase an aggregate of 401,040 shares of our common stock to four unaffiliated institutional investors - Enable Growth Partners LP, Enable Opportunity Partners LP, Pierce Diversified Strategy Master Fund LLC, ena, and Crescent International Ltd., resulting in net proceeds to us of $1.31 million, after deducting fees and expenses.In July and August 2007, the holders of our February debentures elected to convert the entire principal amount of such debentures into 1,002,598 shares of our common stock, reflecting a conversion price of $1.54 per share.We issued an additional 200,520 shares of our common stock to such holders as an inducement for the early conversion and acceptance of unregistered shares. In addition, included in the 2,528,563 shares that we are registering are84,405 shares of our common stock issued or issuable upon conversion of interest for the period July 1, 2007 to December 31, 2008 on our December debentures. 15 Table of Contents The following table provides information regarding the beneficial ownership of the outstanding shares of our common stock by the selling stockholders. In computing the number of shares beneficially owned by a selling stockholder and the percentage of ownership of that selling stockholder, we have included all shares of common stock owned or beneficially owned by that selling stockholder without taking into account certain contractual limitations on conversion and exercise that are applicable to Enable Growth Partners LP, Enable Opportunity Partners LP, Pierce Diversified Strategy, Master Fund LLC, ena and Crescent International Ltd. that would otherwise limit their beneficial ownership of our common stock to no more than 4.99% or 9.99% of the total shares of our outstanding common stock.Beneficial ownership is determined in accordance with Rule 13d-3(d) promulgated by theSEC under the Exchange Act and includes shares which can be acquired within 60 days through exercise or conversion of a security. Unless otherwise noted, each person or group identified possesses sole voting and investment power with respect to the shares, subject to community property laws where applicable.Each selling stockholders' percentage of ownership in the following table is based on 23,066,915 shares of our common stock outstanding as of September 25, 2007. Beneficial Ownership Before Offering Beneficial Ownership After Offering (1) Name Number of Shares # of Shares Being Registered Shares % Salzwedel Financial Communications (2) 540,000 540,000 - - William Corbett 180,000 (3) 150,000 30,000 * Michael Jacks 153,600 (4) 150,000 3,600 * Enable Growth Partners LP (9) 7,737,855 (5) 894,241 (11) 6,885,906 26.99% Enable Opportunity Partners LP (9) 1,690,890 (6) 105,756 (12) 1,590,111 6.23% Pierce Diversified Strategy Master Fund LLC, ena (9) 420,745 (7) 52,392 (13) 370,874 1.45% Crescent International Ltd. (10) 1,715,521 (8) 636,174 (14) 1,113,962 4.37% Total 12,438,611 2,528,563 9,994,453 * Less than 1% (1) Assumes all of the shares being offered under this prospectus will be sold by the selling stockholders.However, we are unable to determine the exact number of shares that will actually be sold or when or if sales will occur. (2) Jeffrey L. Salzwedel is the president of Salzwedel Financial Communications and, as such, has the power to direct the vote and disposition of these shares. (3) Consists of (i) 30,000 shares issued and outstanding and (ii) 150,000 shares issuable upon exercise of warrants. (4) Consists of (i) 3,600 shares issued and outstanding and (ii) 150,000 shares issuable upon exercise of warrants. (5) Consists of (i) 1,289,316 shares issued and outstanding, (ii) 650,405 shares issuable upon conversion of a debenture and 224,138 shares issuable upon exercise of a warrant, each of which were issued in our December 2006 Private Placement, (iii) 212,987 shares issuable upon exercise of a warrant issued in our February 2007 Private Placement, and (iv) 2,704,626 shares issuable upon conversion of Series A Preferred Stock, 1,180,163 shares issuable upon conversion of a debenture, and 1,476,220 shares issuable upon exercise of warrants, all issued in our August 2007 Private Placements.Does not include any shares potentially issuable upon conversion of accrued and unpaid interest on the debentures. (6) Consists of (i) 151,976 shares issued and outstanding, (ii) 76,518 shares issuable upon conversion of a debenture and 26,369 shares issuable upon exercise of a warrant, each of which were issued in our December 2006 Private Placement, (iii) 25,195 shares issuable upon exercise of a warrant issued in our February 2007 Private Placement and (iv) 711,744 shares issuable upon conversion of Series A Preferred Stock, 310,598 shares issuable upon conversion of a debenture, and 388,490 shares issuable upon exercise of warrants, all issued in our August 2007 Private Placements.Does not include any shares potentially issuable upon conversion of accrued and unpaid interest on the debentures. (7) Consists of (i) 74,516 shares issued and outstanding, (ii) 38,260 shares issuable upon conversion of a debenture and 13,184 shares issuable upon exercise of a warrant, each of which were issued in our December 2006 Private Placement, (iii) 12,468 shares issuable upon exercise of a warrant issued in our February 2007 Private Placement, and (iv) 142,349 shares issuable upon conversion of Series A Preferred Stock, 62,228 shares issuable upon conversion of a debenture, and 77,740 shares issuable upon exercise of warrants, all issued in our August 2007 Private Placements.Does not include any shares potentially issuable upon conversion of accrued and unpaid interest on the debentures. (8) Consists of (i) 787,987 shares issued and outstanding, (ii) 500,928 shares issuable upon conversion of a debenture and 276,216 shares issuable upon exercise of a warrant, each of which were issued in our December 2006 Private Placement and (iii) 150,390 shares issuable upon exercise of a warrant issued in our February 2007 Private Placement.Does not include any shares potentially issuable upon conversion of accrued and unpaid interest on the debenture. (9) Mitch Levine is the managing partner of each these entities and, as such, has the power to direct the vote and disposition of these shares.Mr. Levine disclaims beneficial ownership of these shares. (10) Maxi Brezzi and Bachir Taleb-Ibrahimi, in their capacity as managers of Cantara (Switzerland) SA, the investment advisor to Crescent International Ltd., have voting control and investment discretion over the shares owned by Crescent International Ltd.Messrs. Brezzi and Taleb-Ibrahimi disclaim beneficial ownership of such shares. (11) Consists of (i) 638,962 shares issued and outstanding, (ii) 212,987 shares issuable upon exercise of a warrant issued in our February 2007 Private Placement and (iii) 42,292 shares issued or issuable upon conversion of interest for the period July 1, 2007 to December 31, 2008 on our December debentures. (12) Consists of (i) 75,584 shares issued and outstanding, (ii) 25,195 shares issuable upon exercise of a warrant issued in our February 2007 Private Placement and (iii) 4,977 shares issued or issuable upon conversion of interest for the period July 1, 2007 to December 31, 2008 on our December debentures. (13) Consists of (i) 37,403 shares issued and outstanding, (ii) 12,468 shares issuable upon exercise of a warrant issued in our February 2007 Private Placement and (iii) 2,521 shares issued or issuable upon conversion of interest for the period July 1, 2007 to December 31, 2008 on our December debentures. (14) Consists of (i) 451,169 shares issued and outstanding, (ii) 150,390 shares issuable upon exercise of a warrant issued in our February 2007 Private Placement and (iii) 34,615 shares issued or issuable upon conversion of interest for the period July 1, 2007 to December 31, 2008 on our December debentures. 16 Table of Contents To our knowledge, based on information obtained from the selling stockholders, none of the selling stockholders currently have short positions in our common stock, nor is any of the selling stockholders a registered broker-dealer or an affiliate of a broker-dealer, other than each of Messrs. Corbett and Jacks, each of whom is an affiliate of a broker-dealer.Each of Messrs. Corbett and Jacks represented to us that each of them bought the shares of common stock offered for re-sale hereby in the ordinary course of business, and at that time of such purchase, had no agreements or understandings, directly or indirectly, with any person to distribute the common stock registered for re-sale hereunder. Relationships With the Selling Stockholders None of the selling stockholders has had any position, office or other material relationship with us within the past three years except as follows: Before our February 2007 Private Placement, in our December 2007 Private Placement, we issued an aggregate of $3.66 million principal amount of debentures at an original issue discount of 12.5% and warrants to purchase an aggregate of 949,907 shares of our common stock to Enable Growth Partners LP, Enable Opportunity Partners LP, Pierce Diversified Strategy Master Fund LLC, ena, and Crescent International Ltd.See "PROSPECTUS SUMMARYRecent Financings," above.We previously registered for re-sale by such selling stockholders, in the aggregate, 3,360,298 shares of our common stock.Before the December 2007 Private Placement, none of Enable Growth Partners LP, Enable Opportunity Partners LP, Pierce Diversified Strategy Master Fund LLC, ena, and Crescent International Ltd., nor any of their affiliates, held any shares of our common stock.Other than the registration for re-sale described above, we have not previously registered any shares of our common stock on behalf of any of these selling stockholders. In our August 2007 Private Placements, we issued 10,000 shares of our Series A Stock, an aggregate of $5.72 million principal amount of debentures at an original issue discount of 12.5% and warrants to purchase an aggregate of 1,942,450 shares of our common stock to Enable Growth Partners LP, Enable Opportunity Partners LP and Pierce Diversified Strategy Master Fund LLC, ena.See "PROSPECTUS SUMMARYRecent Financings," above.We have agreed to register for re-sale by such investors the shares of our common stock issuable to them upon conversion and exercise of the securities we issued to them in our August 2007 Private Placements. Salzwedel Financial Communications acted as our advisor in connection with private placements we completed in November 2006 and has acted as our investment relations advisor since August 2006.Before the issuance of the 540,000 shares to Salzwedel Financial Communications in exchange for services in August 2006, neither Salzwedel Financial Communications nor any of its affiliates, held any shares of our common stock. Mr. Corbett held 30,000 shares of our common stock at the time he acquired the warrants issued to him in March and April 2005, otherwise neither Mr. Corbett nor Mr. Jacks, nor any of their affiliates, held any shares of our common stock before the issuance of warrants to them in March and April 2005. We have not previously registered for re-sale any shares of our common stock on behalf of Mr. Corbett, Mr. Jacks, Salzwedel Financial Communications, or any of their affiliates. Payment of Debentures; Conversions In July and August 2007, the holders of our February debentures elected to convert the entire principal amount of such debentures into 1,002,598 unregistered shares of our common stock reflecting a conversion price of $1.54 per share (all of which are registered for re-sale under this prospectus). As a result of this conversion, we no longer have any payment obligations under these debentures, which would have totaled $1,644,617 in the aggregate, assuming all payments, principal and interest, were paid in cash and the debentures were held until maturity.We issued an additional 200,520 unregistered shares of our common stock to the holders of these debentures as an inducement for the early conversion and acceptance of unregistered shares (all of which are registered for re-sale under this prospectus). With respect to our December debentures, as of September 25, 2007, the holders of such debentures have elected to convert approximately $1.71 million of the principal amount of such debentures into 1,108,658 shares of our common stock, reflecting a conversion price of $1.54 per share. With respect to our August debentures, as of September 25, 2007, the entire principal amount ($8.00 million) is outstanding and no payments of principal or interest have become due or paid. 17 Table of Contents Following the conversions discussed above, the aggregate remaining face value of our outstanding debentures, which consist of our December debentures and our August debentures, is $9.95 million.Further, as a result of conversions, monthly principal payments on our December debentures have been satisfied through January 2008, and the next monthly principal payment is due February1,2008.Our first monthly principal payment on our August 2007 debentures is due December 1, 2007.The total monthly principal payment amounts on both our December debentures and August debentures are scheduled to be as follows: Monthly Principal Payment Amount Date December Debentures August Debentures Total 12/1/2007 $ 0 $ 444,450 $ 444,450 1/01/2008 0 444,450 444,450 2/1/2008 9,524 444,500 454,024 3/1/2008 111,712 444,500 556,212 4/1/2008 203,175 444,500 647,675 5/1/2008 203,175 444,500 647,675 6/1/2008 203,175 444,500 647,675 7/1/2008 203,175 444,500 647,675 8/1/2008 203,175 444,500 647,675 9/1/2008 203,175 444,500 647,675 10/1/2008 203,175 444,500 647,675 11/1/2008 203,175 444,500 647,675 12/1/2008 203,171 444,500 647,671 1/01/2009 - 444,500 444,450 2/01/2009 - 444,500 444,450 3/01/2009 - 444,500 444,450 4/01/2009 - 444,500 444,450 5/01/2009 - 444,500 444,450 $ 1,949,807 $ 8,001,000 $ 9,950,807 Assuming monthly principal payments are made in accordance with the schedule set forth above, the amount of interest to be paid through maturity is (i) $113,910 with respect to our December debentures, or on average, $7,000 per month, and (ii) $461,391 with respect to our August debentures, or on average, $26,000 per month. We have the right to pay interest and monthly principal payments due in respect of the debentures in cash, or upon notice to the holders and compliance with certain equity conditions, including having a currently effective registration statement covering the shares of common stock issuable upon conversion of the debentures, which we currently do with respect to our December debentures, we can pay all or a portion of any such payment in common stock valued at a price equal to the lesser of the then effective conversion price (currently $1.54 for our December debentures and $3.68 for our August debentures) or 85% of the average of the VWAP per share as reported on Bloomberg for our common stock for the 10 consecutive trading days immediately prior to the applicable payment date.
